—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered May 15, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The record fails to support defendant’s contention that the prosecutor deliberately disregarded the court’s mandates regarding suppression of evidence, and the challenged portions of the prosecutor’s summation do not warrant reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
The verdict was not against the weight of the evidence. Issues of credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings.
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining contentions. Concur — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.